DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. USPGPUB 2015/0112496 (hereinafter “Fisher”) in view of Feng et al. USPGPUB 2017/0133849 (hereinafter “Feng”).



As to claim 1, Fisher teaches an electrical grid control system (paragraph 0011 “a system for use in controlling an electric network includes a plurality of slow dynamics electromechanical devices and a plurality of fast dynamics DER devices coupled to the electric network” and FIG. 2) comprising: a number of load tap changers (paragraph 0058 “a load tap changing transformer or autotransformer 406”); a number of voltage regulators (paragraph 0057 “a substation voltage regulator 404”); a number of capacitor banks (paragraph 0060 “capacitor bank 418” and element 422 of FIG. 4); a number of distributed generators (FIG. 4 elements 430, 426); and a centralized control unit (FIG. 2 and paragraph 0039 “Distribution control center substation 28 includes a management system 30”) structured to generate settings information for the load tap changers, the voltage regulators, the capacitor banks, and the distributed generators  based on forecasted data (paragraph 0037-0040 and FIG. 3-4 “Management system 30 may control distribution to electrical substations 20, to customer or energy user locations 16, and/or other suitable points within electric grid 14.  Management system 30 may be usable to detect operating conditions in the electric grid 14, alter a configuration of grid 14, and/or other operations associated with electric grid 14 and/or electric power generation system 24” and paragraph 0051-0053, ), wherein the distributed generators are structured to use the settings information and a distributed algorithm to control power provisioning from each of the distributed generators (paragraph 0037 “system 10 includes multiple distributed energy resources 26.  Distributed energy resources 26 may include a generator driven by, for example, a gas turbine engine, a hydroelectric turbine, a wind turbine, one or more solar panels, one or more batteries or banks of batteries, and/or another suitable power generation system.  Distributed energy resources 26 may belong to (e.g. be owned by or be part of) electric generating entity 12, may belong to a different electric generating entity, or may belong to a customer of the electric generating entity” and paragraph 0051, 0113).
 Fisher does not explicitly teach wherein the load tap changers, the voltage regulators, and the capacitor banks are structured to switch to autonomous control and to autonomously adjust their settings based on local voltage measurements.  
Feng teaches wherein the load tap changers, the voltage regulators, and the capacitor banks are structured to switch to autonomous control and to autonomously adjust their settings based on local voltage measurements (paragraph 0010-0011 “System 120 also includes voltage regulators 130 which are operatively coupled with respective controllers 119 that are structured to control the voltage regulation function of voltage regulators 130, for example, by changing tap position settings. In the illustrated embodiment system 120 comprises a plurality of voltage regulators 130. It shall be appreciated that further embodiments may comprise one or more voltage regulators 130. System 120 further includes switched capacitor banks 140 which are operatively coupled with respective controllers 119 that are structured to control on and off operation of switched capacitor banks 140 to inject reactive power into system 120” and “one or more of the switched capacitor banks 140 may be autonomously controlled. In certain embodiments both centrally controlled and autonomous switched capacitor banks may be included”).
Fisher and Feng are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Fisher, and incorporating autonomous control and to autonomously adjust, as taught by Feng.
One of ordinary skill in the art would have been motivated to improve an electric network system to supply reactive power to support and attempt to optimize the voltage profile of the system. Real time control actions can be implemented, to some extent, through switched capacitor banks. However, such capacitor banks, including switched capacitor banks, are placed only at discrete points of the electric network and inject discrete levels of reactive power. Moreover, the control of switched capacitor banks is commonly based on information local to the particular switched capacitor bank, as suggested by Fisher (paragraph 0009).


As to claims 2 and 9, Fisher and Feng teaches all the limitations of the base claims as outlined above.
Fisher further teaches wherein the centralized control unit is structured to generate the settings information at predetermined intervals (paragraph 0051 “IVVC optimization as a dynamic program that results in optimized settings of shunt capacitors or capacitor banks (CB), LTCs and the VAR control at the DER generators and inverters as shown in FIG. 3.  These settings are obtained for each hour that remains constant through the hour for slow time scale of load variations”).  
As to claims 5 and 12, Fisher and Feng teaches all the limitations of the base claims as outlined above.
Fisher further teaches wherein the distributed generators are structured to continuously use the distributed algorithm to control power provisioning from each of the distributed generators (claim 1 “continuous dynamic variation of a reactive power output” and  paragraph 0010-0011)

As to claims 6 and 13, Fisher and Feng teaches all the limitations of the base claims as outlined above.
Fisher further teaches wherein the load tap changers, the voltage regulators, and the capacitor banks are structured to adjust their settings to maintain output voltages within a predetermined voltage range (paragraph 0004 “Volt-VAr control is achieved by reconfiguring controllable devices such as voltage regulators and Load Tap Changers of transformers (LTC) for voltage control, and shunt reactors and shunt capacitors for VAr control”).  
As to claim 7, Fisher and Feng teaches all the limitations of the base claims as outlined above.
Fisher further teaches wherein load tap changers, the voltage regulators(paragraph 0051 “formulate IVVC optimization as a dynamic program that results in optimized settings of shunt capacitors or capacitor banks (CB), LTCs and the VAR control at the DER generators and inverters as shown in FIG. 3”).  
As to claim 8, is related to claim 1 with similar limitations also rejected by same rational. 

As to claim 14, Fisher teaches an electrical grid control system (paragraph 0011 “a system for use in controlling an electric network includes a plurality of slow dynamics electromechanical devices and a plurality of fast dynamics DER devices coupled to the electric network” and FIG. 2)  comprising: a number of load tap changers (paragraph 0058 “a load tap changing transformer or autotransformer 406”); a number of voltage regulators (paragraph 0057 “a substation voltage regulator 404”); a number of capacitor banks (paragraph 0060 “capacitor bank 418” and element 422 of FIG. 4); a number of distributed generators (FIG. 4 elements 430, 426); and a centralized control unit (FIG. 2 and paragraph 0039 “Distribution control center substation 28 includes a management system 30”), and wherein the centralized control unit is structured to control settings of the load tap changers, the voltage regulators, and the capacitor banks based on the generated settings information (paragraph 0037-0039 and FIG. 3), and wherein the distributed generators are structured to use the settings information and a distributed algorithm to control power provisioning from each of the distributed generators (paragraph 0037 “system 10 includes multiple distributed energy resources 26.  Distributed energy resources 26 may include a generator driven by, for example, a gas turbine engine, a hydroelectric turbine, a wind turbine, one or more solar panels, one or more batteries or banks of batteries, and/or another suitable power generation system.  Distributed energy resources 26 may belong to (e.g. be owned by or be part of) electric generating entity 12, may belong to a different electric generating entity, or may belong to a customer of the electric generating entity” and paragraph 0051,0072,  0113).
Fisher does not explicitly teach a centralized control unit structured to generate settings information for the load tap changers, the voltage regulators, the capacitor banks, and the distributed generators based on forecasted data and an algorithm structured to maximize out-of-service loads to be picked up.
Feng teaches a centralized control unit (paragraph 0010 “distribution system 100”) structured to generate settings information for the load tap changers, the voltage regulators, the capacitor banks (paragraph 0010 “transformer 112 and circuit breakers 114 which are structured to distribute electrical power to power feeder line 121 of power feeder system 120. A controller 119 is operatively coupled with substation transformer 112 and is structured to control the substation transformer 112, for example, by changing a load tap position”), and the distributed generators based on forecasted data and an algorithm structured to maximize out-of-service loads to be picked up (paragraph 0010-0016 “system 100 which include a high penetration of DER systems some of which may be equipped with smart inverter control capability. The Voltage/VAR controls implemented in control system 197 are preferably based on a hierarchical control architecture structured to coordinate the centralized optimization of voltage regulators and switched capacitor banks with faster acting local autonomous control of smart inverters. The controls utilize a model predictive controller to determine optimal setting of voltage regulators and switched capacitors over a look ahead time horizon which accounts for predicted future operation of DER systems 170 that the control system may have limited or no ability to control or influence. In certain forms, soft (i.e., non-mandatory) control commands for DER systems 170 may also be determined and transmitted to certain DER systems 170 which include smart inverters” and paragraph 0057, FIG. 7).
Fisher and Feng are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Fisher, and incorporating autonomous control and to autonomously adjust, as taught by Feng.
One of ordinary skill in the art would have been motivated to improve an electric network system to supply reactive power to support and attempt to optimize the voltage profile of the system. Real time control actions can be implemented, to some extent, through switched capacitor banks. However, such capacitor banks, including switched capacitor banks, are placed only at discrete points of the electric network and inject discrete levels of reactive power. Moreover, the control of switched capacitor banks is commonly based on information local to the particular switched capacitor bank, as suggested by Fisher (paragraph 0009).

As to claim 15, is related to claim 14 with similar limitations also rejected by same rational. 


Claim 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. USPGPUB 2015/0112496 (hereinafter “Fisher”) in view of Feng et al. USPGPUB 2017/0133849 (hereinafter “Feng”) further in view of Sun USPGPUB 2016/0028235 (hereinafter “Sun”).

As to claims 3 and 10, Fisher and Feng teaches all the limitations of the base claims as outlined above.
Fisher and Feng does not explicitly teaches wherein each distributed generator is structured to monitor its voltage and to request reactive power from neighboring distributed generators when its voltage is outside a predetermined voltage range.  
However Sun teaches wherein each distributed generator is structured to monitor its voltage and to request reactive power from neighboring distributed generators when its voltage is outside a predetermined voltage range (paragraph 0013 “DER controller adjusts the reactive powers of its DERs up to their capacities to maintain the voltages of its monitored buses within certain thresholds, and requests additional reactive power supports from the neighboring DERs through neighboring DER controllers when the DERs directly connected to the DER bus could not provide the requested reactive power”).  
Fisher, Feng and Sun are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Fisher and Feng, and incorporating monitor its voltage and to request reactive power from neighboring distributed generators when its voltage is outside a predetermined voltage range, as taught by Sun.
One of ordinary skill in the art would have been motivated to improve monitoring, effectively regulate the system voltages, those methods required a complicated communication network for real-time applications, and any fault or delay in communication at a bus or DER can affect the performance of overall voltage regulation, as suggested by Sun (paragraph 0007).


As to claims 4 and 11, Fisher, Feng and Sun teaches all the limitations of the base claims as outlines above.
Sun further teaches wherein the distributed generators are structured to use the distributed algorithm to determine a contribution of power provisioning from each of the distributed generators and 3to control power provisioning from each of the distributed generators based on the determined contributions (paragraph 0013 “allocate the total demand more favorable to the DERs of the neighboring DER controllers that is close to the monitored buses required the reactive power” and paragraph 0058-0066).  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Feng et al. USPGPUB 2017/0133849 teaches Apparatuses, method and systems featuring model predictive voltage and VAR controls with coordination with and optional optimization of autonomous reactive power control such as autonomous distributed energy resource and/or autonomous switched capacitor banks One embodiment includes an electronic control system structured to construct a linearized model of the power distribution system (claims 1-26-9 and 13-15 see FIG. 1-2 are related descriptions).
Allen et al. USPGPUB 2014/0371929 teaches variety of systems and methods for estimating a source impedance value.  One embodiment may include an intelligent electronic device (IED) configured to interface with an electric power distribution system.  The IED may include a communications interface, a processor, and a non-transitory computer-readable storage medium.  The computer-readable storage medium may include software instructions executable on the processor that enable the IED to identify a source impedance modeling event at a node in the power distribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119